Title: From Benjamin Franklin to Ezra Stiles, 2 June 1757
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir,
New York, June 2. 1757
Having waited here near Eight Weeks for a Passage to England, we are at length told we shall certainly sail tomorrow.
For your Amusement I enclose you a Copy of a Letter I lately sent to a philosophical Friend in Carolina. I shall not forget your Thermometer, and shall be glad to hear from you when in England. I am, Dear Sir, with great Esteem, Your most obedient Servant
B Franklin
 
Addressed: For / The Revd. Mr Ezra Stiles / at / Newport / Per Mr James / Franklin.
Endorsed: Recd. 9th. June 1757. Ansd. a second Time Mar. 30. 1758
